UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31, Date of reporting period: October 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RNC Genter Dividend Income Fund Ticker Symbol: (GDIIX) ANNUAL REPORT October 31, 2014 RNC Genter Dividend Income Fund A series of Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the RNC Genter Dividend Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. RNC Genter Dividend Income Fund November 30, 2014 The RNC Genter Dividend Income fund posted another positive performance for the fiscal year ending October 31st 2014. The fund returned 8.3% over the past twelve months. Over the same period, the fund’s primary benchmark, the Russell 1000 Value1 Index, returned 16.5% and the secondary benchmark, the MSCI US Investable Market High Dividend Yield Index 2, returned 16.4%. The broad market S&P 500 index returned 17.3% over the same period. A very harsh winter produced first quarter GDP of -2.1%, but a catch–up rebound in the spring brought full year growth close to our moderate expectations of a 2.5-3.0% annual increase. This set the stage for continuing advances in corporate earnings of around 9% and a steady upward climb in the major large cap stock indices. There were four modest markets declines during the year, each lasting 4-6 weeks and all were less than 10%. So the market is now on a streak of 37 months without a correction. This is the fourth longest such experience in the last 75 years. If it continues through mid-April ’15, then it will trail only the incredible run in the 1990s that lasted seven full years from October, 1990 to October, 1997. In the meanwhile, during 2014, the S&P 500 average has made 47 new highs, yet is still only selling at a P/E (Price to Earning) in line with the long term (post war) average of 16-17X expected earnings. The long awaited acceleration in the US GDP growth rate has yet to materialize, despite the Fed’s extraordinary multiyear zero interest rate policy and unprecedented quantitative easing. This begs the question, when will the “better” times arrive? When will the slowly healing labor market return to full employment; when will wages and salaries begin to rise above inflation; when will the Fed start to raise interest rates; and will the economy be strong enough for businesses and consumers to shrug off the expected modest increase in borrowing costs? These questions, to a large extent, remain unanswered and keep getting pushed off into the future. While the conditions for the economy to accelerate and break out of its slow but steady growth pattern may not yet be present, as far as we can see neither are the conditions for the economy falling into another recession. Economic recoveries usually do not die from old age but rather from excesses that build up over time. Currently, inflation remains subdued, corporate balance sheets are in terrific shape and business spending remains moderate. There are no signs of the broadly excessive credit that presaged the financial crisis of 2008-09. While always in the background, the prospect of an oil shock destabilizing the economy appears remote with prices currently falling rather than rising. Therefore, we think this lengthy period of economic expansion can continue for some time to come. The ongoing expansion should lead to further increases in corporate earnings which would in turn underpin a further advance in stocks. Our portfolio strategy relies heavily on selecting high quality individual companies that we think are undervalued relative to their 2-3 year outlook. Despite several strong performances, over 30% appreciation, from stocks like Molson Coors and Applied Materials, we substantially underperformed our benchmarks for three reasons. We had no holding in the top 2 performing industries in the Index, utilities and REITs. The Dividend Income Fund only holds stocks that pay dividends that are tax advantaged. REIT dividends are ordinary income with no tax advantage. So this opportunity is simply not part of our universe. As for utilities, we have minimized our exposure to rate sensitive securities like this as we have anticipated a rising rate environment which would adversely impact the group. This has proven premature, as rates have stayed exceptionally low. We find the sector’s valuation quite extended as most of the stocks sell at multiples in line with the general market, but with substantially less growth. The third reason for our underperformance was that we have been modestly overweight late cycle areas such as energy. This area has underperformed by 25% over the last 15 months as oil prices have fallen and global GDP has been revised downward. We believe that easing policies in Europe and China will put a floor under commodity prices and potentially increase demand in 2015. Additionally we believe global demand for oil will be greater than new supply in 2015-16 and that the current price is below the long run fundamental supply/demand price equilibrium. We continue to think that interest rates will rise over the next 12-18 months, but that this will only reestablish a normal yield curve. We see potential benefits from higher short term rates in many areas, as cash begins to earn a return, so that savers actually get paid something to invest their money where it can produce relatively safe income. But these opportunities are still several quarters away, so we have some time before making moves in this area. 1 We expect the economic recovery to fully mature during 2015. This means that interest rates will rise in order to act as a governor on growth. The stock market should now start to anticipate the later stages of this cycle. So we will be keeping a close watch on both inflation and interest rates. Historically, towards the end of a cycle, rising inflation and interest rates have pressured P/E multiples, and eventually this trumps increasing earnings. But so long as the yield curve remains positively sloped with rates less than 4%, we think the equity market can sustain multiples of 16-17X. We expect S&P earnings to continue to increase, this would mean that 2015 could offer the prospect of attractive total returns, including dividends. Corporate payouts for dividends will likely grow faster than profits as a whole, as many of the largest companies already have huge cash hoards from which to pay larger dividends. Dividends would also provide a larger percentage of the total return from stocks and therefore be a greater part of the consideration of valuation. We think this should provide a nice steady tailwind to performance in this strategy. When the market advance is a double digit percentage as it has been five out of the last six years, then dividends take a back seat. Under more modest expectations going forward, they will be both more visible and more important. In conclusion, we see both the economy and the equity market as being in the middle of a prolonged expansion. We think the stock market is now essential fairly valued and has to potential to produce attractive returns. Although fear of a recession/bear market is receding, the last episode was so impactful that we doubt that the next one will exhibit the same kind or degree of excess. So while all good things must end, should this cycle end in the next 2-3 years, we do not think the resulting decline will be too traumatic. The Fed is slowly exiting from the one remaining discontinuity in the capital markets and we expect short rates should reach equilibrium sometime in 2016. The market seems well on its way to anticipating this, so that neither the equity nor fixed income markets should be too surprised when short term rates first start to go up, and the yield curve returns to traditional ranges. Rocky Barber, CFA RNC Dividend Income Fund Portfolio Manager 2 This report and the financial statements contained herein are provided for the general information of the shareholders of the RNC Genter Dividend Income Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. The views in this letter were as of the date stated and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which will involve political, economic and currency risks, greater volatility, and differences in accounting methods. These risks are heightened by investments in emerging markets. From time to time, the Fund may invest a significant amount of its total assets in certain sectors, which may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies which impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuations and access to equity funding. 1 The Russell Value 1000 Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. 2 The MSCI US Investable Market High Dividend Yield Index serves as a performance benchmark for investors focusing on dividend yield and to help investors obtain and manage exposure to the high dividend yielding segments of the US Investable Market Index. 3 RNC Genter Dividend Income Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 1000 Value Index and MSCI US Investable Market High Dividend Yield Index. Results include the reinvestment of all dividends and capital gains. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.The MSCI US Investable Market High Dividend Yield Index serves as a performance benchmark for investors focusing on dividend yield and to help investors obtain and manage exposure to the high dividend yielding segments of the US Investable Market Index.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years 5 Years Since Inception (12/31/08) RNC Genter Dividend Income Fund 8.33% 14.66% 13.63% 13.69% Russell 1000 Value Index 16.46% 20.42% 16.49% 16.10% MSCI US Investable Market High Dividend Yield Index 16.35% 19.16% 18.04% 16.88% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (877) 5GENTER. Gross and net expense ratios for the Fund were 2.58% and 1.26% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.This agreement is in effect until March 1, 2017. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 4 RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 95.4% BASIC MATERIALS – 6.8% Freeport-McMoRan, Inc. $ International Paper Co. Nucor Corp. COMMUNICATIONS – 6.4% AT&T, Inc. Cisco Systems, Inc. CONSUMER, CYCLICAL – 5.5% McDonald's Corp. Target Corp. CONSUMER, NON-CYCLICAL – 25.6% Altria Group, Inc. Baxter International, Inc. Johnson & Johnson Molson Coors Brewing Co. - Class B PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Sanofi - ADR1 ENERGY – 16.5% Chevron Corp. ConocoPhillips Royal Dutch Shell PLC – ADR – Class A1 Total S.A. - ADR1 Transocean Ltd.1 FINANCIAL – 20.6% Aflac, Inc. JPMorgan Chase & Co. MetLife, Inc. PNC Financial Services Group, Inc. Travelers Cos., Inc. Wells Fargo & Co. INDUSTRIAL – 6.8% General Electric Co. 5 RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) United Parcel Service, Inc. - Class B $ TECHNOLOGY – 7.2% Applied Materials, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. - ADR1 TOTAL COMMON STOCKS (Cost $15,849,395) SHORT-TERM INVESTMENTS – 4.4% Fidelity Institutional Prime Money Market Fund, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $881,765) TOTAL INVESTMENTS – 99.8% (Cost $16,731,160) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 RNC Genter Dividend Income Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 25.6% Financial 20.6% Energy 16.5% Technology 7.2% Basic Materials 6.8% Industrial 6.8% Communications 6.4% Consumer, Cyclical 5.5% Total Common Stocks 95.4% Short-Term Investments 4.4% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 RNC Genter Dividend Income Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2014 Assets: Investments, at value (cost $16,731,160) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Distribution fees (Note 7) Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment Income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 RNC Genter Dividend Income Fund STATEMENT OF OPERATIONS For the the Year Ended October 31, 2014 Investment Income: Dividends (net of foreign withholding taxes of $16,939) $ Interest 68 Total investment income Expenses: Advisory fees Distribution fees (Note 7) Administration fees Fund accounting fees Transfer agent fees and expenses Legal fees Auditing fees Registration fees Shareholder reporting fees Custody fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments: Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 RNC Genter Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment Income $ $ Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $1,554 and $2,311 respectively. See accompanying Notes to Financial Statements. 10 RNC Genter Dividend Income Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended For the Year Ended For the Year Ended For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 October 31, 2012 October 31, 2011 October 31, 2010 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) From net realized gain ) - Total distributions ) Net asset value, end of period $ Total Return2 % Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived % After fees waived % Ratio of net investment income (loss) to average net assets: Before fees waived % % )% )% )% After fees waived % Portfolio turnover rate 14
